DETAILED ACTION
RCE was filed on 01/12/2022.  
Claims 1-9 and 11-21 are pending.
Claim 10 is canceled.
Claims 1-9 and 11-21 are canceled.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Bruce R. Needham (Reg. No. 56,421) on 01/26/2022.
The application has been amended as follows: 
Please see attached pdf document labeled as: Examiner’s Amendment.

REASONS FOR ALLOWANCE
The present invention is directed to Automatic MTU Configuration on a L2 Domain.  Each independent claim identifies the uniquely distinct features: regarding claim 1, an MTU comparison circuit configured to compare the received MTU of the neighboring network node with an MTU for the port; an MTU approval circuit configured to, in response to the MTU comparison circuit determining that the received MTU is larger than the MTU for the port, compare the received MTU with a maximum MTU supported by the network node; and an MTU increase circuit configured to, in response to the MTU approval circuit 
The closest prior art, Krishnamurthy et al., (US 10,798,014 B1) disclose conventional way egress maximum transmission unit (MTU) enforcement. The method may include receiving a protocol packet at an ingress interface of a network device; make a first determination of a protocol packet payload length; performing an ingress MTU identifier lookup in an ingress MTU identifier table using the protocol packet payload length to obtain an ingress MTU identifier; performing a packet propagation lookup to obtain an egress MTU identifier; performing an MTU enforcement lookup in an MTU enforcement table using the ingress MTU identifier and the egress MTU identifier to obtain an egress action; and performing the egress action, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Vytla et al., (US 2020/0259758 A1) disclose conventional  way a maximum transmission unit (MTU) mismatch assessment service receives a notification of a mismatch between a packet size of a packet sent by a source to a destination in a network and an MTU of an intermediate router between the source and destination in the network. The service determines, using a machine learning-based model, that the mismatch represents a persistent MTU mismatch condition at the intermediate router. The service identifies a target router in the network to receive a configuration adjustment instruction, based on the persistent MTU mismatch condition. The service sends the configuration adjustment instruction to the target router, to alleviate 
Claims 11 and 16 encompasses limitations that are similar to claim 1. Thus, claims 11 and 16 are allowed based on the same reasoning as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473